DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-7, 12, 16-18, and 23 have been cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 3/01/2021. Claims 1-2, 8-11, 13-15, 19-22, and 24-30 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2, 8-11, 13-15, 19-22, and 24-30have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, 13-15, 20, 22 and 24-30   are rejected under 35 U.S.C. 103 as being unpatentable over Li et la. (US 2017/0332362 A1) in view of Liu et al. (US 2014/0307827 A1) further in view of Parkvall et al. (US 2012/0309405 A1).

For claims 1, 14, 25, 27 and 29-30 Li teaches transmission configuration method (see paragraph 14 “first set of transmission configuration is mapped to a candidate transmission opportunity of the first plurality of candidate transmission opportunities”), comprising: 
determining a candidate transmission configuration information set, wherein the determined candidate transmission configuration information set comprises K types of transmission configuration information, and each of the K types of transmission configuration information is used for implementing at least transmission configuration of signal or transmission configuration of channel, wherein K is greater than or equal to 1 (see paragraph 14 “first set of transmission configuration is mapped to a candidate transmission opportunity of the first plurality of candidate transmission opportunities”); 
selecting at least one type of transmission configuration information from the determined candidate transmission configuration information set (see paragraph 75 “the network device may select a transmission configuration from a first set of transmission configuration based on selected candidate transmission opportunity wherein each transmission configuration of the first transmission configuration is mapped to a candidate transmission opportunities of the first plurality of candidate transmission opportunities of candidate transmission opportunities”); and 
transmitting the selected transmission configuration information to a terminal by using a signaling (see paragraph 49 “a downlink transmission from the base station to UE may carry data/control signals dedicated to the UE”, claim 5 “incorporating an indication into the first control signal comprises at least one of : including the indication as part of a payload of the first control signal; and selecting a transmission configuration from a set of transmission configuration based on selected candidate transmission opportunity”), 
wherein selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set comprises (see paragraph 87 “first control signal (first group of control signal) can be (broadcasted access information table) AIT and second control signal (second group of control signal) can be (system signature sequence index) SSI”): 
grouping at least one of an uplink channel, an uplink signal, a downlink channel or a downlink signal (see paragraph 87 “first control signal (first group of control signal) can be (broadcasted access information table) AIT and second control signal (second group of control signal) can be (system signature sequence index) SSI”); and 
selecting, for each group of channels or signals, transmission configuration information from the determined candidate transmission configuration information set (see paragraph 87 “first control signal (first group of control signal) can be (broadcasted access information table) AIT and second control signal (second group of control signal) can be (system signature sequence index) SSI”); 
correspondingly, transmitting the selected transmission configuration information to the terminal by using the signaling comprises (see paragraph 87 “first control signal (first group of control signal) can be (broadcasted access information table) AIT and second control signal (second group of control signal) can be (system signature sequence index) SSI”): 
transmitting the transmission configuration information corresponding to the each group of channels or signals to the terminal by using a separate signaling (see paragraph 87 “first control signal (first group of control signal) can be (broadcasted access information table) AIT and second control signal (second group of control signal) can be (system signature sequence index) SSI”).
Li does not explicitly disclose that there are different types of transmission configurations.
However, Liu teaches a plurality of transmission configuration options used to configure the transmitter 130 so as to achieve all kinds of transmission efficiency required by different transmission specifications (see paragraph 19 and Table 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Liu in the transmission configurations of Li in order to configure a transmitter to achieve all kinds of transmission efficiency required by different transmission specifications (see paragraph 19 and Table 1 “K types of transmission configuration information”).
The motivation for this combination is to achieve all kinds of transmission efficiency required by different transmission design choices (see Liu: paragraph 19 and Table 1).
Li view of Liu does not explicitly teach grouping at least one of an uplink channel, an uplink signal, a downlink channel or a downlink signal.
However, Parkvall teaches grouping of reception and transmission channels (see paragraph 76). In addition, Parkvall teaches at least three configuration groups: CSI-RS (downlink signal group), downlink transmission group, and uplink transmission group wherein each group includes parameters to fulfil a particular task, for example CSI-RS includes parameters  that define which resource elements to measure upon (see Parkvall: paragraph 132 and Fig. 16).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Liu in the combined transmission configurations of Liu and Li in order to fulfil a particular task, for example CSI-RS includes parameters  that define which resource elements to measure upon (see Parkvall: paragraph 132 and Fig. 16).

For claims 2, 15, 26, and 28 Li in view of Liu further in view of Parkvall teaches
the method, wherein determining the candidate transmission configuration information set comprises: 
determining Q candidate transmission configuration information sets, wherein each of the Q candidate transmission configuration information sets comprises at least one type of transmission configuration information, wherein Q is greater than or equal to 1 (see Liu: paragraph 19 and Table 1 “the transmission configuration includes a plurality of configuration options to achieve all kinds of transmission efficiency required by different transmission specifications-table 1 as an exemplary provides 10 different transmission configurations”–this limitation is a design choice not an inventive feature); and 
determining one candidate transmission configuration information set among the Q candidate transmission configuration information sets by way of selection (see Liu: paragraph Fig. 4 “430 and 440 “selecting one transmission configuration to configure transmitter from plurality of transmission configurations”- this limitation is a design choice not an inventive feature).

For claims 9 and 20 Li in view of Liu further in view of Parkvall teaches
the method wherein determining the Q candidate transmission configuration information sets (as discussed in claim 1) comprises: 
determining the Q candidate transmission configuration information sets according to at least one of a channel type or a signal type, wherein each type of channel or each type of signal corresponds to at least one of the candidate transmission configuration information sets (see Li: paragraph 88 “transmission configuration is based on control signal type” and  Liu: paragraph 4 “transmission configuration is based on different factor among them channel quality”, Fig. 4 “determine a plurality of pre-defined transmission configurations based on specifications of circuit components included in the transmitter”- a design choice- Fig. 5 “435- determine a plurality of pre-defined transmission configurations based on power consumption of current mode to which the communication device is configured”-paragraphs 23-26 transmission configurations based on signal strength”) .

For claims 11 and 22 Li in view of Liu further in view of Parkvall teaches
the method, wherein when Q is greater than 1, the Q candidate transmission configuration information sets comprise: 
different candidate transmission configuration information sets corresponding to two different reference signals separately (see Li: paragraph 88 “separate configuration for SSI or AIT (control signal)”); or 







For claim 13 Li in view of Liu further in view of Parkvall teaches
the method, wherein when Q is greater than 1 and after determining the one candidate transmission configuration information set among the Q candidate transmission configuration information sets by way of selection, the method further comprises: 
notifying the terminal of the determined candidate transmission configuration information set (see Li: Fig. 5b “transmit configuration information to terminal device (570)”).

For claim 24 Li in view of Liu further in view of Parkvall teaches
the method, wherein the method further comprises: 
receiving an indication signaling sent by the base station, wherein the indication signaling is used for indicating selection of the one candidate transmission configuration information set from the Q candidate transmission configuration information sets (as discussed in claims 1 and 13); and 
selecting the one candidate transmission configuration information set from the Q candidate transmission configuration information sets (as discussed in claims 1 and 13) comprises: 
selecting the one candidate transmission configuration information set from the Q candidate transmission configuration information sets according to the indication signaling (as discussed in claims 1 and 13).

For claims 10 and 21 Li in view of Liu further in view of Parkvall teaches
the method, wherein the Q candidate transmission configuration information sets comprise: 
different candidate transmission configuration information sets corresponding to a control channel and a data channel separately (see Li: paragraph 88 “separate configuration for SSI or AIT (control signal)” and Xie: paragraph 4 “a flexible duplex technology can be used to separately configure uplink transmission an down link transmission of each cell, so as to effectively improve utilization of network transmission resources”-this feature is a design choice); or 






7.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et la. in view of Liu et al. further in view of Parkvall and further in view of Xie et al. (US 2019/0222411 A1).

For claims 8 and 19 Li in view of Liu further in view of Parkvall does not explicitly teach the method, wherein selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set comprises: 
selecting, for an uplink channel and a downlink channel separately, transmission configuration information from the determined candidate transmission configuration information set; and 
correspondingly, transmitting the selected transmission configuration information to the terminal by using the signaling comprises: 
transmitting the transmission configuration information corresponding to the uplink channel and the downlink channel separately to the terminal by using separate signaling; 
However, Xie teaches due to uneven location distribution of terminal devices in the system, communication services used by the terminal devices are quite different, and a downlink service volume and an uplink service volume of cells covered by a
same frequency band at a same moment vary greatly. Therefore, all the cells covered by the same frequency band use same uplink transmission configuration and downlink
transmission configuration. Consequently, service requirements of the cells cannot be met efficiently. A flexible duplex technology can be used to separately configure uplink transmission and down link transmission of each cell, so as to effectively improve utilization of network transmission resources (see Xie: paragraph 4). In addition, Xie teaches the preset configuration information may be notified by the base station to the terminal device when the terminal device access the base station, for example in a signaling manner, or preconfigured for the terminal device (see Xie: paragraph 154). In addition, Xie teaches a notification by using separate signaling (see Xie: paragraph 198).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of invention to use the teachings of Xie in the combined transmission configurations of Parkvall, Li and Liu to use a flexible duplex technology can be used to separately configure uplink transmission an down link transmission of each cell, so as to effectively improve utilization of network transmission resources (see Xie: paragraph 4). 
or 






















Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415